



EXHIBIT 10.1


Amendment No. 1
to
At the Market Offering Sales Agreement




This Amendment No. 1 (the “Amendment No. 1”) dated June 12, 2020, to that
certain At the Market Offering Sales Agreement, dated June 4, 2020 (the “Sales
Agreement”) by and between IZEA Worldwide, Inc., a Nevada corporation (the
“Company”), and National Securities Corporation, a Washington corporation (the
“Agent”), is being entered into to modify certain terms of the Sales Agreement.
Defined terms used herein have the definitions assigned to them in the Sales
Agreement. Unless specifically amended or modified herein, the other terms of
the Sales Agreement remain in full force and effect, not amended or modified, as
of the date hereof.


1.    The amount of Placement Shares that may be sold under and pursuant to the
terms of the Sales Agreement is increased by $30,000,000, for an amended
aggregate of $40,000,000 that may be sold under and pursuant to the terms of the
Sales Agreement. The defined term “Maximum Amount” in the Sales Agreement will
mean $40,000,000.


2.     The definition of “Applicable Time,” in Section 24 of the Sales Agreement
is hereby deleted and in its place inserted the following:


“Applicable Time” means (i) the date of any substantive amendment to the Sales
Agreement, (ii) each Representation Date, and (iii) the time of each sale of any
Placement Shares pursuant to this Agreement.


3.    At the date of this Amendment No. 1, for the sake of clarification of
items to be delivered in connection with the change in the Maximum Amount in
Sections 7 and 10 of the Sales Agreement, the Company will deliver or will
arrange for the delivery of the following:


(i)    A Representation Date Officer’s Certificate as provided in Section 7(l)
of the Sales Agreement, with the understanding that the Company has sold
Placement Shares after June 4 up to and through the date of this Amendment No. 1
under the Sales Agreement;


(ii)    A secretary’s certificate as to only the authorization of the additional
Placement Shares under the Maximum Amount;


(iii)    An opinion of Company Counsel, similar to that delivered prior to the
date of the first Placement Notice, covering the additional Placement Shares
under the Maximum Amount;


(iv)    A “bring down” comfort letter to the Initial Comfort Letter, dated June
4, 2020, provided by BDO USA LLP;


(v)    A copy of the amendment to any listing application to the Exchange to
reflect the additional Placement Shares under the Maximum Amount; and


(vi)    A copy of the reserve request to the Company transfer agent and related
documentation for the additional Placement Shares under the Maximum Amount.




1

--------------------------------------------------------------------------------





In addition, prior to the delivery of any Placement Notice in connection with
the additional Placement Shares under the Maximum Amount, if applicable, the
Agent will have received notice from FINRA that it will not raise any objection
to the terms of the offering and amount of compensation allowed or payable to
the Agent as described in the Prospectus.


5.    The dollar amount referenced in Section 8, subpart (v) is increased from
“$30,000,” to “$40,000,”.


If the foregoing correctly sets forth the understanding between the Company and
the Agent as to amendments to the Sales Agreement, please so indicate in the
space provided below for that purpose, whereupon this Amendment No 1. shall
constitute a binding modification agreement between the Company and the Agent to
the Sales Agreement.




IZEA WORLDWIDE, INC.




By: /s/ Edward H. Murphy            
Name: Edward H. (Ted) Murphy
Title: President and Chief Executive Officer








2

--------------------------------------------------------------------------------





ACCEPTED as of the date first-above written:




NATIONAL SECURITIES CORPORATION






By: /s/ Jonathan Rich            
Name: Jonathan Rich
Title: Executive Vice President




 




3